ICJ_116_ArmedActivities_COD_UGA_2002-11-07_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 7 NOVEMBER 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 7 NOVEMBRE 2002
Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Uganda),
Order of 7 November 2002, I. C.J. Reports 2002, p. 604

Mode officiel de citation:

Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda),
ordonnance du 7 novembre 2002, C.LJ. Recueil 2002, p. 604

 

Sales number
ISSN 0074-4441 N° de vente: 853
ISBN 92-1-070959-4

 

 

 
7 NOVEMBER 2002

ORDER

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO ». UGANDA)

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

7 NOVEMBRE 2002

ORDONNANCE
604

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002 2002
7 novembre
Rôle général

7 novembre 2002 n° 116

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sul, vice-président; MM. RAn-
JEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M”™* Hiccins, MM. PARRA-ARANGUREN, K.OOLIMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY, juges; M. COUVREUR,

greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
son Règlement,

Vu l’ordonnance du 29 novembre 2001, par laquelle la Cour s’est pro-
noncée sur la recevabilité des demandes reconventionnelles présentées par
la République de l’Ouganda dans son contre-mémoire, a prescrit la pré-
sentation d'une réplique de la République démocratique du Congo et
d’une duplique de la République de |’Ouganda portant sur les demandes
des deux Parties dans l’instance en cours, et a fixé, respectivement, au
29 mai 2002 et au 29 novembre 2002 les dates d'expiration des délais pour
le dépôt de ces pièces de procédure,

Vu la réplique de la République démocratique du Congo, déposée dans
le délai ainsi fixé;
ACTIVITÉS ARMÉES (ORDONNANCE 7 XI 02) 605

Considérant que, par deux lettres datées du 21 octobre 2002 et reçues
au Greffe le même jour par télécopie, l’agent de la République de
POuganda a prié la Cour de proroger de sept jours le délai pour le dépôt
de la duplique et a indiqué les raisons à l’appui de cette demande; et
considérant que, dès réception de ces lettres, le greffier adjoint, se référant
au paragraphe 3 de l’article 44 du Règlement, en a fait tenir copie à
l'agent de la République démocratique du Congo;

Considérant que, par lettre datée du 29 octobre 2002 et reçue au Greffe
le 30 octobre 2002, l’agent de la République démocratique du Congo a
indiqué que son Gouvernement ne faisait pas objection à la prorogation
de délai demandée par la République de l'Ouganda;

Compte tenu des raisons invoquées par la République de l’Ouganda et
de l’accord des Parties,

Reporte au 6 décembre 2002 la date d’expiration du délai pour le dépôt
de la duplique de la République de ’Ouganda;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le sept novembre deux mille deux, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocra-
tique du Congo et au Gouvernement de la République de ’Ouganda.

Le président,
(Signé) Gilbert GUILLAUME.
Le greffier,
(Signé) Philippe COUVREUR.
